Judgment of resentence, Supreme Court, New York County (Charles H. Solomon, J.), rendered March 15, 2011, resentencing defendant to a term *504of 14 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). In any event, the resentencing proceeding was superfluous. Although the original commitment sheet did not mention PRS, the original sentencing court had imposed it orally, notwithstanding the court’s trivial error in terminology (see People v McFarland, 88 AD3d 547 [2011], lv denied 18 NY3d 860 [2011]). Concur— Andrias, J.P., Friedman, Acosta, Freedman and Richter, JJ.